Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/692,906 filed on 11/22/2019; Claims 1, 13, and 24 are independent claims. Claims 1-28 have been pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2020 is being considered by the examiner.
Examiner’s Amendments
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative. Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Panno, Nicholas (Reg. No.: 68,513) has agreed and authorized the Examiner to amend claims 1 and 13; Canceled claims 4 and 16. 
The eTerminal Disclaimers (US Patent No.: 10,700,870 and US Patent No.: 10,523,440) filed on 03/04/2022.

Claims
Replacing claims 1-28 as following:

1.  (Currently Amended) A method for generating a final cloaked signature, the method comprising:
receiving a message by a processor;
generating a random number by a random number generator of the processor;
processing, by a cloaking element generator of the processor, the random number, a group, a private key that is an element of the group, and a homomorphism to produce a cloaking element that is an element of the group and that acts as a stabilizer, thereby satisfying a predetermined cloaking equation, wherein the cloaking equation takes a form (1,1)*(Mv, id)=(1,1) and (1,s)*(Mv1, id)=(1,s), where * denotes E-multiplication, s is an element of a permutation group, v and v1 are group elements that act as cloaking elements, Mv and Mv1 are matrices associated with v and v1, respectively, and id is an identity permutation in the permutation group; 
processing, by a message encoder of the processor, the private key and the message to produce an encoded message; 
processing, by a raw signature generator of the processor, the cloaking element and the encoded message to produce a raw signature;
processing, by a final signature generator of the processor, the raw signature and the message to produce the final cloaked signature, the processing including applying the cloaking element to at least the message to transform the message into the final cloaked signature, the applying including applying the cloaking element to the encoded 
sending, by the processor, the final cloaked signature to a receiver.

2.  (Original) The method of claim 1, wherein the group is a braid group.

3.  (Original) The method of claim 1, wherein the message encoder of the processor is configured to produce the encoded message such that the encoded message is an element of a free subgroup of the group.

4.  (Canceled) 

5.  (Currently Amended) The method of claim [[4]] 1, wherein Mv and Mv1 are colored Burau matrices.

6.  (Original) The method of claim 1, wherein the final cloaked signature includes a rewritten signature and the message.

7.  (Original) The method of claim 1, wherein processing by the final signature generator includes applying a rewriting operation to the raw signature.



9.  (Original) The method of claim 8, wherein the hash is a hash of the message.

10.  (Original) The method of claim 1, wherein the random number generator generates the random number based on the message or based on the group.

11.  (Original) The method of claim 1, wherein the final cloaked signature takes a form (R(Priv(S)-1 v E(M) Priv(S) v1), M), where Priv(S) denotes a signer private key, M denotes the message, E(M) denotes the encoded message, S is a permutation group on n symbols, and N is an n×n matrix group over a finite field, and R denotes a rewriting operator.

12.  (Original) The method of claim 11, wherein the rewriting operator is a function executing a sequence of insertions and/or deletions of identities in the group to derive a new expression of the group, the identities comprising: bi b{i+1} bi = b{i+1} bi b{i+1} and bi bj = bj bi (when |i=j| > or = 2).





a memory; and
a processor in communication with the memory, the processor comprising a random number generator configured to generate a random number, a message encoder, a raw signature generator, a final signature generator, and a cloaking element generator, wherein the processor is configured to: 
	receive a message;
	process, by the cloaking element generator, a group, a private key that is an element of the group, and a homomorphism to produce a cloaking element that is an element of the group and that acts as a stabilizer, thereby satisfying a predetermined cloaking equation, wherein the cloaking equation takes a form (1,1)*(Mv, id)=(1,1) and (1,s)*(Mv1, id)=(1,s), where * denotes E-multiplication, s is an element of a permutation group, v and v1 are group elements that act as cloaking elements, Mv and Mv1 are matrices associated with v and v1, respectively, and id is an identity permutation in the permutation group; 
	process, by the message encoder, the private key and the message to produce an encoded message; 
	process, by the raw signature generator, the cloaking element, the private key, and the encoded message to produce a raw signature;
	process, by the final signature generator, the raw signature and the message to produce the final cloaked signature, the processing including applying the cloaking element to at least the message to transform the message into a final cloaked signature, the applying including applying the cloaking element to the encoded 
	send the final cloaked signature to a receiver.

14.  (Original) The signature generator of claim 13, wherein the group is a braid group.

15.  (Original) The signature generator of claim 13, wherein the processor is configured to produce, by the message encoder, the encoded message such that the encoded message is an element of a free subgroup of the group.

16.  (Canceled)

17.  (Currently Amended) The signature generator of claim [[16]] 13, wherein Mv and Mv1 are colored Burau matrices.

18.  (Original) The signature generator of claim 13, wherein the final cloaked signature includes a rewritten signature and the message.

19.  (Original) The signature generator of claim 13, wherein the final signature generator is configured to apply a rewriting operation to the raw signature.

-1 v E(M) Priv(S) v1), M), where Priv(S) denotes a signer private key, M denotes the message, E(M) denotes the encoded message, S is a permutation group on n symbols, and N is an n×n matrix group over a finite field, and R denotes a rewriting operator.

21.  (Original) The signature generator of claim 20, wherein the rewriting operator is a function executing a sequence of insertions and/or deletions of identities in the group to derive a new expression of the group, the identities comprising: bi b{i+1} bi = b{i+1} bi b{i+1} and bi bj = bj bi (when |i=j| > or = 2).

22.  (Original) The signature generator of claim 13, wherein applying the cloaking element to at least the message includes applying the cloaking element to a hash of at least the message.

23.  (Original) The signature generator of claim 22, wherein the hash is a hash of the message.

24.  (Original) A method to generate a verification result for a signature, the method comprising:
receiving, by a processor, a final signature that includes a cloaked signature and a message from a purported message origin;

processing, by an encoded message image generator of the processor, the encoded message to produce an ordered pair of elements of the group, wherein the ordered pair takes the same structure as a public key;
processing, by a signature verifier of the processor, the public key and the cloaked signature to produce a first computation;
processing, by the signature verifier of the processor, the ordered pair and the public key to produce a second computation; and
comparing, by the processor, the first and second computation to generate the verification result, wherein:
the verification result indicates that the final signature was produced by the purported message origin in response to the comparing indicating that the first and second computations are equal, and
the verification result indicates that the final signature was not produced by the purported message origin in response to the comparing indicating that the first and second computations are not equal.

25.  (Original) The method of claim 24, wherein the group is a braid group.

26.  (Original) The method of claim 24, wherein the first computation is produced as Pub(S)* (R(Priv(S)-1 v E(M) Priv(S) v1), M), where * denotes E-multiplication, Pub(S) denotes the public key, Priv(S) denotes a signer private key, M 1 denotes a group element that acts as a cloaking element, and R denotes a rewriting operator.

27.  (Original) The method of claim 26, wherein the rewriting operator is a function executing a sequence of insertions and/or deletions of identities in the group to derive a new expression of the group, the identities comprising: bi b{i+1} bi = b{i+1} bi b{i+1} and bi bj = bj bi (when |i=j| > or = 2).

28.  (Original) The method of claim 24, wherein the second computation is produced as First Component(P(E(M)))·First Component(Pub(S)), where P(E(M)) denotes the ordered pair according to P(E(M))=(1,1)*(ME(M), id)∈N×S, ME(M) is a colored Burau matrix associated with the encoded message, id is an identity permutation in the permutation group, S is a permutation group on n symbols, and N is an n×n matrix group over a finite field.

Examiner's Statement of reason for Allowance
Claims 1-3, 5-15, 17-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed methods and devices for generating a final signature.  The methods may comprise receiving a message by a processor.  The methods may comprise generating a random number by a random number generator.  The methods may comprise forwarding, by the processor, the random number to a cloaking element 
The closest prior art are Anshel et al. (“Anshel,” US 2006/0280308) and SecureRF White Paper (“SecureRF,” Secure in low resource environments, January, 2006, pages 1-5) generally directed to various aspect of a method and system involves methods and devices for generating a final signature involving forwarding a random number to a cloaking element generator by a processor.  A private key is forwarded to the element generator by the processor.  A group is forwarded to the element generator by the processor.  A homomorphism is forwarded to the element generator by the processor.  The random number, the group, the private key, and the homomorphism are processed to produce a cloaking element by the element generator.  The cloaking element is applied to transform a message into a final signature. 
However, none of Anshel and SecureRF teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 13. 
For examples, it failed to teach “processing, by a cloaking element generator of the processor, the random number, a braid group {b1, bn-1}, a private key that is an element of the braid group, and a homomorphism to produce a cloaking element that is an element of the braid group and that acts as a stabilizer, thereby satisfying a predetermined cloaking equation taking a form wherein (1,1)*(Mv, id)=(1,1) and (1,s)*(Mv1, id)=(1,s), where * denotes E-multiplication, s is an element of a permutation group, v and v1 are braid group elements that act as cloaking elements, Mv and Mv1 are colored Burau matrices associated with v and v1, respectively, and id is an identity permutation in the permutation group;” and “ processing, by a final signature generator of the processor, the raw signature and the message to produce the final cloaked signature, the processing including applying, the cloaking element to at least the message to transform the message into the final cloaked signature, the applying including applying the cloaking element to the encoded message, the final cloaked signature providing verification of an origin of the message, and sending, by the processor, the final cloaked signature to a receiver.”
However, none of Anshel and SecureRF teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claim 24.  For examples, it failed to teach “processing, by a message encoder of the processor, a group and the message to produce an encoded message; processing, by an encoded message image generator of the processor, the encoded message to produce an ordered pair of elements of the group, wherein the ordered pair takes the same structure as a public key;” and “processing, by the signature verifier of the processor, the ordered pair and the public key to produce a second computation; and comparing, by the processor, the first and second computation to generate the verification result, wherein: the verification result indicates that the final signature was produced by the purported message origin in response to the comparing indicating that the first and second computations are equal, and the verification result indicates that the final signature was not produced by the purported message origin in response to the comparing indicating that the first and second computations are not equal.”
These features in light of other features describes in the independent claims 1, 13, and 24 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Canh Le/
Examiner, Art Unit 2439
March 4th, 2022

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439